Citation Nr: 0334343	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  98-10 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip, claimed as secondary to service-connected 
disability.

2.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to service-connected 
disability.

3.  Entitlement to an increased disability rating for 
service-connected arthritis secondary to sarcoidosis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1955 to September 
1967.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

The issue of the veteran's entitlement to an increased 
evaluation for his service-connected lumbar spine disability 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The medical and other evidence of record does not 
demonstrate that the veteran's arthritis of the right hip is 
due to his service-connected lumbar spine disability or to 
his service-connected arthritis secondary to sarcoidosis.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's arthritis of the right knee is 
due to his service-connected lumbar spine disability or to 
his service-connected arthritis secondary to sarcoidosis.

3.  There is no medical evidence of functional impairment, 
including limitation of motion, due to service-connected 
arthritis secondary to sarcoidosis.



CONCLUSIONS OF LAW

1.  Service connection for arthritis of the right hip as 
secondary to a service-connected disability is not warranted.  
38 C.F.R. § 3.310 (2003).

2.  Service connection for arthritis of the right knee as 
secondary to a service-connected disability is not warranted.  
38 C.F.R. § 3.310 (2003).

3.  The schedular criteria for an increased disability rating 
for service-connected arthritis secondary to sarcoidosis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.71, 4.71a, Diagnostic Code 5003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
arthritis of the right hip and right knee on a secondary 
basis.  He is also seeking entitlement to an increased 
evaluation for service-connected arthritis secondary to 
sarcoidosis.  

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the three 
issues which are ripe for review, first providing a common 
factual background and then an analysis of the issues.  As 
noted in the Introduction, the fourth issue, concerning the 
veteran's entitlement to an increased disability rating for 
his service-connected lumbar strain, will be addressed in the 
remand portion of this decision below.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his service connection and increased 
rating claims in a June 1998 Statement of the Case and in 
Supplemental Statements of the Case dated in July 1998, 
January 1999, January and August 2000, and January 2003.

Crucially, in March 2003, the RO sent the veteran a letter, 
with a copy to his representative, in which he was informed 
about the VCAA.  In accordance with the requirements of the 
VCAA, the letter told the veteran what action would be taken 
by VA in relation to the veteran's claims and what action was 
the veteran's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence, such 
as medical or employment records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Although the letter requested a 
response within 30 days, it also notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  No 
additional records pertinent to the issues decided below were 
subsequently received from the veteran.  Based on this 
record, the Board finds that the Department's duty to notify 
the veteran under the VCAA has been satisfied.  

In short, the Board finds that the veteran has been 
appropriately notified of the requirements of law involving 
the issues addressed in this decision.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A (West 
2002). 

The record contains the veteran's service medical records and 
postservice medical evidence.  Additionally, a report of a VA 
physical examination was obtained in April 2002.  The veteran 
and his representative have not identified any other evidence 
which may be relevant to these issue.  As noted above, in 
March 2003 the veteran was specifically requested to identify 
medical and other evidence; he did not respond. 

The Board notes in passing that although it was contended on 
behalf of the veteran in April 2003 that the April 2002 VA 
examination was inadequate because the examiner did not 
review the claims file, the examiner, who had examined the 
veteran in December 1997, referred to X-ray findings in April 
1999, indicating that he had in fact reviewed the claims 
file.  The Board therefore rejects the contention  
that the examination was inadequate and the implicit 
corollary that another examination is necessary. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits on the issues noted above.  

The Board additionally observes that general due process 
considerations have been appropriate followed with respect to 
these issues.  See 38 C.F.R. § 3.103 (2003).  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in connection with his claims.  
The veteran requested a hearing at the RO, and one was 
scheduled to take place in August 1999.  However, the veteran 
canceled his hearing request and has not asked for another 
hearing.

Factual Background

The veteran's service medical records reveal that it was 
noted in April 1961 that he had sarcoidosis with arthritis of 
the hands and ankles.  The veteran complained on VA 
examination in May 1968 of pain in his hands and feet.  
Diagnosis on special orthopedic examination was arthritis 
secondary to sarcoidosis.  A June 1968 rating decision 
granted entitlement to service connection for arthritis 
secondary to sarcoidosis; a 10 percent disability evaluation 
was assigned.  In an April 1968 rating decision, service 
connection was granted for recurrent lumbar strain.  

VA hospital and examination reports and private medical 
records from November 1968 through September 1997 involve the 
veteran's low back disability only.
Private treatment records dated in October and November 1997 
reveal complaints of pain in the knee, hip and low back.  The 
diagnosis in November 1997 was degenerative arthritis of the 
right knee.

In October 1997, the veteran contacted the RO and requested 
increased ratings or his service-connected arthritis and low 
back disabilities.  He also claimed entitlement to service 
connection for hip and knee problems which he stated "are 
adjunct to the back and arthritic problems."

During a VA physical examination in December 1997, the 
veteran reported that  that he had a one and a half year 
history of pain in the right hip and right knee.  The 
examiner noted that X-rays taken elsewhere showed early 
degenerative arthritis of the right knee and a normal right 
hip.  Examination revealed full motion of the right hip and 
right knee without tenderness.  The pertinent diagnoses were 
probable early degenerative arthritis of the right hip and 
right knee.  The examiner concluded that there was no 
evidence that the veteran's right hip and right knee problems 
were secondary to his service-connected disabilities (i.e. 
arthritis secondary to sarcoidosis and recurrent lumbar 
strain).  Rather, the examiner felt it more likely that his 
right hip and knee disabilities were work-related and a 
reflection of osteoarthritis.
 
As noted in the Introduction, in an April 1998 rating 
decision the RO denied the veteran's four claims.  This 
appeal followed.

X-rays in April 1999 showed degenerative changes of the hands 
and feet and of the knees.  The veteran underwent 
arthroscopic partial medial and lateral meniscectomies of the 
left knee at a private medical facility in April 2000.  

The veteran was examined in April 2002 for problems with his 
lower back, left hip and both knees by the same VA examiner 
who examined him in December 1997.  The veteran said that his 
hip pain was minimal and that both knees were doing "pretty 
good."  Examination of the knees showed motion from 0-120 
degrees without tenderness or effusion; there was good 
ligamentous stability.  Degenerative joint disease of the 
knees was diagnosed.  The examiner referred to evidence in 
the file after December 1997.  It was the examiner's opinion 
that the veteran's right knee problem had not significantly 
changed since examination in December 1997, was due to 
degenerative joint disease, and was probably unrelated to 
sarcoidosis.  The examiner also noted that the veteran's left 
hip pain was actually pain referred from the lower back and 
that there was no evidence on examination of any hip joint 
involvement.

Because the two issues involving secondary service connection 
revolve around the application of the same legal principles, 
they will be addressed together.

1.  Entitlement to service connection for arthritis of the 
right hip, claimed as  secondary to service-connected 
disability.

2.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to service-connected 
disability.

Relevant Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted on a secondary 
basis if a claimed disability is found to be proximately due 
to or is the result of a service-connected disability.  See 
38 C.F.R. 3.310(a) (2003); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Furthermore, service connection may be granted 
for any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In general, in order to establish service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran is seeking entitlement to service connection for 
right hip and right knee arthritis.  As noted above, in 
October 1997 he claimed these disabilities as secondary to 
his service-connected back disability and/or arthritis due to 
sarcoidosis.  [The Board observes in passing that the veteran 
was subsequently granted service connection for diabetes 
mellitus.  It does not appears that he contends that he 
claims that arthritis of the right hip and right knee are 
related to his service-connected diabetes mellitus.]  

The veteran does not contend that arthritis of the right hip 
and right knee was directly due to service, and the evidence 
of record does not suggest that such is the case.  The 
veteran's service medical records do not reveal any right hip 
or right knee complaints or findings.  The first evidence of 
right hip or knee disability was in 1997, decades after he 
left service.  The Board's inquiry will therefore center on 
the matter of secondary service connection. 

With respect to secondary service connection, as indicated 
above the evidence must establish (1) a current disability; 
(2) a service-connected disability and (3) a medical nexus 
between (1) and (2).  See Wallin, supra.

Concerning Wallin element (2), service connection has been 
granted for lumbar strain and for arthritis secondary to 
sarcoidosis.  That element is satisfied.  

As for Wallin element (1), current disability, there is 
recent evidence on file of degenerative arthritis of the 
right knee.  That element is satisfied as to that disability.  

With respect to the right hip, there is of record a diagnosis 
of "probable early degenerative arthritis of the right hip" 
in December 1997.  However, the examiner further noted in 
December 1997 that X-rays taken elsewhere did not show 
arthritis of the right hip.  Significantly, the same VA 
examiner in April 2002 concluded that that the veteran did 
not have a right hip disability, but rather that his hip pain 
was due to the service-connected low back disability.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In this case, the somewhat speculative reference to 
"probable early degenerative arthritis of the right hip" in 
December 1997 is outweighed by the lack of X-ray evidence of 
right hip arthritis, at that time or at any other time, as 
well as a later opinion by the same examiner which 
specifically found no left hip arthritis and no other 
disability of the left hip.  There is no medical evidence to 
the contrary.  To the extent that the veteran himself is 
attempting to establish a diagnosis of a right hip 
disability, the Court has held that where the determinative 
issue is one of medical causation or diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).

Consequently, element (1) of Wallin is not shown with respect 
to the claim for secondary service connection for arthritis 
of the right hip.  The veteran's claim of entitlement to 
service connection for arthritis of the right hip fails on 
that basis alone.

Turning to element (3), medical nexus, there is no medical 
opinion in the veteran's favor of record.  There are, 
however, medical opinions against the claims.  The VA 
examiner concluded in VA examinations conducted in December 
1997 and April 2002 that the veteran did not have arthritis 
of the right knee or hip due to service-connected lumbar 
spine disability or sarcoidosis.  Consequently, Wallin 
element (3), medical nexus evidence, is not shown with 
respect to the claims for service connection for right hip 
and right knee disabilities.

The only evidence of record supporting the veteran's claim is 
his own contention that such a relationship exists.  It is 
well established that as a lay person without medical 
training the veteran is not considered competent to offer 
opinions regarding matters such as diagnosis, causation and 
medical nexus.  See Espiritu, supra; see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].    

In summary, the Board has reviewed the medical evidence of 
record and finds that the preponderance of the evidence is 
against the claims for service connection for arthritis of 
the right hip and arthritis of the right knee as secondary to 
service-connected disability.  With respect to the claimed 
right hip disability, elements 
(1) and (3), a current disability and competent medical nexus 
evidence, are lacking.  With respect to the right knee 
disability, element (3) is lacking.  The benefits sought on 
appeal are accordingly denied.

3.  Entitlement to an increased disability rating for 
service-connected arthritis secondary to sarcoidosis, 
currently evaluated as 10 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. 38 C.F.R. § 4.20 (2003).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

The veteran's service-connected arthritis secondary to 
sarcoidosis has been rated by analogy to rheumatoid arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  See 38 C.F.R. 
§ 4.20 (2003) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  The veteran is currently assigned a 10 
percent evaluation for his service-connected arthritis 
secondary to sarcoidosis.  

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 
100 percent rating but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5002 (2003).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion; the 
ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  Id.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45(f) (2003).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

As alluded to above, arthritis due to sarcoidosis does not 
have its own diagnostic code and therefore must be rated by 
analogy.  See 38 C.F.R. § 4.20 (2003).  Although the 
veteran's arthritis secondary to sarcoidosis is currently 
rated under Diagnostic Code 5002 as analogous to rheumatoid 
arthritis, the Board finds that Diagnostic Code 5003, 
degenerative arthritis, is the most appropriate diagnostic 
code for rating purposes.  This is because X-rays in April 
1999 show degenerative changes of the feet and hands and 
because there is no medical evidence on file of limitation of 
motion of the hands and feet.  While Diagnostic Code 5003 
includes criteria applicable to cases such as this one 
involving arthritis without limitation of motion, Diagnostic 
Code 5002 does not refer to cases in which there is no 
limitation of motion.  The veteran and his representative 
have suggested no more appropriate diagnostic code.  The 
Board also notes that Diagnostic Codes 5004-5010 involving 
other types of arthritis, such as gonorrheal and traumatic 
arthritis, are inapplicable given the veteran's diagnosis.  
In any event, such types of arthritis would be rated under 
either Diagnostic Code 5002 or 5003 and therefore rating the 
veteran under these diagnostic codes would not change the 
above analysis.

Schedular rating

The Board is initially confronted with the question of 
exactly which joints are effected by the service-connected 
arthritis due to sarcoidosis.  As discussed above, there is 
medical evidence of arthritis of the right knee.  However, as 
described in greater detail in connection with the service 
connection issue above, the veteran's right knee arthritis 
began years after he left service and there is of record a 
medical opinion which specifically did not associate the 
arthritis of the knee with the service-connected arthritis 
due to sarcoidosis.  

The medical evidence in general supports the proposition that 
the arthritis due to sarcoidosis is limited to the veteran's 
hands and feet.  Significantly, complaints of arthritis 
during service and on VA examination in May 1968 were 
primarily limited to the veteran's hands and feet.  Later 
complaints focused on the veteran's service-connected back 
strain and on the hip and knee, which the VA examiner 
indicated in December 1997 were unrelated to the service-
connected arthritis due to sarcoidosis.  Based on the medical 
evidence of record, the Board concludes that the service-
connected arthritis due to sarcoidosis is limited to the 
veteran's hands and feet.   

Turning to evidence of symptomatology specific to the 
veteran's hands and feet, although there is X-ray evidence in 
April 1999 of arthritis of the hands and feet, the medical 
evidence demonstrates that the veteran does not exhibit any 
actual limitation of motion or related painful motion of his 
hands and feet due to his service-connected arthritis.  
Treatment and examination reports on file, including in April 
2002, do not show complaints or findings after May 1968 
involving functional impairment of the veteran's hands and 
feet.  There is no evidence of limitation of motion and no 
evidence of occasional incapacitating exacerbations, as 
required for a 20 percent evaluation under Diagnostic Code 
5003.

Because the medical evidence and other evidence of record 
does not show that the veteran exhibits any current 
limitation of motion or painful motion of his hands or feet, 
a schedular rating higher than the currently assigned 10 
percent is not warranted for the service-connected arthritis 
secondary to sarcoidosis under Diagnostic Code 5003.

DeLuca considerations

Because the disability rating for the veteran's service-
connected arthritis secondary to sarcoidosis is rated under a 
code for limitation of motion, the Board has reviewed the 
evidence in order to determine whether the disability could 
be assigned an additional disability rating under 38 C.F.R. 
§§ 4.40 and 4.45.  

However, there are no recent complaints or medical findings 
of limitation of motion due to pain, weakened movement, 
fatigability, or incoordination involving the hands and feet.  
Consequently, an increased evaluation is not warranted under 
DeLuca.


ORDER

Entitlement to service connection for arthritis of the right 
hip as secondary to service-connected arthritis secondary to 
sarcoidosis is denied.

Entitlement to service connection for arthritis of the right 
knee as secondary to service-connected arthritis secondary to 
sarcoidosis is denied.

Entitlement to an increased evaluation for service-connected 
arthritis secondary to sarcoidosis is denied.



REMAND

4.  Entitlement to an increased disability rating for 
service-connected lumbar strain, currently evaluated as 20 
percent disabling.

With respect to the issue of entitlement to an increased 
evaluation for lumbar spine disability, the Board notes that 
effective September 26, 2002 VA revised the criteria for 
diagnosing and evaluating disabilities of the musculoskeletal 
system.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.

The Board notes that although the new regulations involving 
the musculoskeletal system apply in this case to the issue of 
entitlement to an increased evaluation for the veteran's 
service-connected lumbar spine disability, there is no 
Statement of the Case or Supplemental Statement of the Case 
addressing the new criteria that became effective September 
26, 2003.

The Board also notes that, although the veteran was 
physically examined in April 2002, the examiner did not 
include an assessment of the functional impairment of the low 
back, as required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the Supplemental Statement of the Case in 
January 2003 did not include a discussion of DeLuca factors.  



This case is therefore REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should arrange for a VA examination 
of the veteran by a physician with 
appropriate expertise to determine the 
current nature and severity of the service-
connected lumbar spine disability.  The 
veteran's VA claims folder, including a copy 
of this REMAND, must be made available to and 
be reviewed by the examiner.  The examiner 
should describe all symptomatology due to the 
veteran's service-connected lumbar spine 
disability, to include the criteria in Deluca 
and the new criteria applicable to spinal 
disabilities.  A report of the examination 
should be associated with the veteran's VA 
claims folder.

2.  VBA should then readjudicate the 
veteran's claim for an increased evaluation 
for his service-connected lumbar spine 
disability.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes the new schedular criteria 
applicable to spinal disability and given an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



